DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 15 and 17-23 allowed.
3.	The closest relevant art is Park et al (10,563,667 B2) wherein Park et al disclose an air purifier (10 in Fig. 1 or 200 in Fig. 24) capable of adjusting wind directions, comprising: a housing (101, 201 in Fig. 1) having an air outlet port (305 in Fig. 1) in one surface thereof; an air guide (300 in Fig. 24) having a front end disposed in a center of the air outlet port and a rear end extending toward the other surface of the housing (101, 201), in such a manner that the air outlet port (305 in Fig. 24) has an annular shape, the air guide (300) being coupled to an inside of the housing to be rotatable in a direction inclined with respect to an air discharge direction of the air outlet port (305) (see details of Fig. 24); and a rotation-restraining portion for restraining rotation of the air guide (300) by a gear mechanism (col. 27, lines 7-20, col. 29, lines 1-11 and lines 29-51) supporting the air guide (300) on the housing (see Fig. 24).  Park et al disclose a gear mechanism including a gear motor with a gear (col. 27, lines 7-10), gear shaft with rack (col. 29, lines 1-11) and a bearing (col. 29, lines 29-51) rotating in the vertical direction or the lateral direction of the air guide (300) (col. 27, lines7-10) such that the guide bearing is contacted with the rotation guide member to reduce a friction occurred when the rotation guide member rotates (col. 29, lines 45-47), but not a rotation-restraining portion by elastically supporting the air guide.  Park et al show in Figures 14-16 that the air guide (300) having a hollow penetrating from one surface of the housing to the other surface of the housing.  Park et al show in Figure 24 that the air outlet port (305) is formed in the front of the housing (101, 201), and the housing (201) is provided with an air hole communicating with the hollow of the air guide (300) and extending to the back of the housing (see details of Fig. 24).  Park et al further disclose the air purifier (101, 201 in Fig. 1 or 100, 200 in Fig. 24) capable of adjusting wind directions wherein the air guide (300) is rotated within a range in which the hollow communicates with the air hole (see Fig. 24, col. 25, lines 23-52 and line 60 through col. 26, line 6, col. 26, line 56 through col. 27, line 6).
4.	Claims 1-3 and 5-11 differ from the disclosure of Park et al in that the air purifier is capable of adjusting wind directions, wherein the rotation-restraining portion further comprises: a pressing frame coupled to an outer circumferential surface of the air guide to be movable in a length direction of the air guide, and having a rear end in contact with a partition wall provided inside the housing; and an elastic member provided between the pressing frame and the air guide to apply elastic restoring force to the air guide in a direction toward the air outlet port.
5.	Claims 15 and 17-23 differ from the disclosure of Park et al in that the air purifier is capable of adjusting wind directions, wherein the direction switching unit further comprises: a direction switching member configured to have an inner surface spaced apart from an outer surface of the air guiding unit by a predetermined distance to form a second outflow port; and a switching driver connected to the direction switching member to move the direction switching member.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 06, 2022